 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. CR S-05-0261 GEB GGH P
12                        Respondent,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    MARIA COTA,
15                        Movant.
16

17          Movant, a federal prisoner proceeding pro se, filed a motion to vacate, set aside, or correct

18   her sentence pursuant to 28 U.S.C. § 2255. On July 7, 2014, the undersigned issued Findings and

19   Recommendations holding in abeyance the § 2255 motion pending a decision by the Ninth

20   Circuit Court of Appeal on movant’s notice of appeal, which the district judge adopted in full.

21   See ECF Nos. 92, 96. On October 30, 2015, the Ninth Circuit Court of Appeal dismissed

22   movant’s appeal for failure to file the opening brief on appeal in this case. ECF No. 100. This

23   court now lifts the stay.

24          On March 6, 2015, the court reduced the movant’s term of imprisonment pursuant to a

25   stipulated motion to reduce movant’s sentence pursuant to 18 U.S.C. § 3582(c)(2). ECF No. 98;

26   see also ECF No. 99 (Amended Judgment Reducing Sentence). On January 9, 2018, the court

27   ordered respondent to provide a case status on the movant’s § 2255 motion. ECF No. 101.

28   Specifically, the court ordered respondent to discuss whether the court’s March 6, 2015 order
                                                       1
 1   mooted movant’s § 2255 motion. Upon review of respondent’s response and the documentation
 2   provided, the court finds that the district court lacks jurisdiction to hear movant’s § 2255 motion
 3   because the case is moot.1
 4          IT IS HEREBY RECOMMENDED that:
 5          1. Movant’s motion to vacate, set aside, or correct her sentence pursuant to 28 U.S.C. §
 6   2255 (ECF No. 90) be dismissed; and
 7          2. The Clerk of the Court be directed to close the companion civil case No. 2:07-cv-
 8   02805 GEB GGH.
 9          These findings and recommendations are submitted to the United States District Judge
10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
11   after being served with these findings and recommendations, any party may file written
12   objections with the court and serve a copy on all parties. Such a document should be captioned
13   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
14   objections shall be filed and served within fourteen days after service of the objections. The
15   parties are advised that failure to file objections within the specified time waives the right to
16   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
17   Dated: January 15, 2019
                                                   /s/ Gregory G. Hollows
18                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
     1
27    Movant remains on supervised release, and hence is still “in custody.” United States v.
     Monreal, 301 F.3d 1127, 1132 (9th Cir. 2002). However, none of the issues in movant’s § 2255
28   motion involve supervised release; hence the motion is moot.
                                                     2
